                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION



United States of America,                    )       CASE NO. 15 CR 390
                                             )
                      Respondent,            )       JUDGE PATRICIA A. GAUGHAN
                                             )
               vs.                           )
                                             )
Steve J. Hamilton,                           )
also known as Steve Hamilton, Jr.,           )
                                             )
                      Petitioner.            )       Memorandum of Opinion and Order


       Introduction

       This matter is before the Court upon Petitioner’s Motion to Vacate, Set Aside, or Correct

Sentence under 28 U.S.C. § 2255 (Doc. 33) and Respondent’s Motion to Dismiss (Doc. 35). For

the following reasons, Petitioner’s Motion to Vacate is DENIED. Respondent’s Motion to

Dismiss is GRANTED.

       Facts

       On October 20, 2015, Petitioner was indicted for being a felon in possession of a firearm

in violation of 18 U.S.C.§ 922(g)(1). (Doc. 1-1). Petitioner pleaded guilty to the charge against

him. (Doc. 13). Under Guidelines Section 2K2.1, Petitioner’s base offense level was set at 24

because he had previously sustained at least two felony convictions for crimes of violence.

                                                 1
(Doc. 15, PageID # 68, 77; Doc. 30 at 133-34). On April 26, 2016, Petitioner was sentenced to

110 months imprisonment, to run consecutive to his sentence in the Lorain County Common

Pleas Court Case No. 15CV092598. (Doc. 17).

       On October 10, 2018, Petitioner filed the § 2255 motion at issue here, arguing that the

U.S. Sentencing Guidelines are unconstitutionally vague and that his prior domestic violence

convictions should not, therefore, qualify as “crimes of violence” for the purposes of sentencing.

On December 20, 2018, the Government moved to dismiss Petitioner’s motion. Petitioner did

not file a response.

       Standard of Review

       A federal prisoner may challenge a sentence if it “was imposed in violation of the

Constitution or laws of the United States . . . or . . . the sentence was in excess of the maximum

authorized by law, or is otherwise subject to collateral attack.” 28 U.S.C. § 2255. To prevail on

a § 2255 motion, “the movant must allege as a basis for relief: (1) an error of constitutional

magnitude; (2) a sentence imposed outside the statutory limits; or (3) an error of fact or law that

was so fundamental as to render the entire proceeding invalid.” Mallett v. United States, 334

F.3d 491, 497 (6th Cir. 2003). The petitioner has the burden of “sustaining [his] contentions by

a preponderance of the evidence.” Pough v. United States, 442 F.3d 959, 964 (6th Cir. 2006).

       Analysis

       Respondent moves to dismiss Petitioner’s motion because it is time-barred. The Court

agrees. A one-year statute of limitations applies to Section 2255 motions. The limitations

period begins to run from the latest of:

           (1) the date on which the judgment becomes final;


                                                 2
          (2) the date on which the impediment to making a motion created by
          governmental action in violation of the Constitution or laws of the United
          States is removed, if the movant was prevented from making a motion by
          such governmental action;

          (3) the date on which the right asserted was initially recognized by the
          Supreme Court, if that right has been newly recognized by the Supreme
          Court and made retroactively applicable to cases on collateral review; or

          (4) the date on which the facts supporting the claim or claims presented
          could have been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

       Here, Petitioner was sentenced on April 26, 2016. (Doc. 18). He appealed his sentence

to the Sixth Circuit, but his appeal was voluntarily dismissed on October 13, 2016. (Doc. 31).

Thus, the one-year statute of limitations began to run at that time. See 28 U.S.C. § 2255(f)(1);

Sanchez-Catellano v. U.S., 358 F.3d 424, 426 (6th Cir. 2004) (“As a general matter, convictions

become final upon conclusion of direct review.”). Petitioner, however, did not file his § 2255

motion until October 10, 2018. His motion is, therefore, time-barred.

       Petitioner argues that in Sessions v. Dimaya, 138 S. Ct. 1204 (2018), the Supreme Court

newly recognized a right that was made retroactively applicable to cases on collateral review,

resulting in a renewed one-year period of time to file his motion. The Court disagrees. At issue

in Dimaya was a provision of the Immigration and Nationality Act, 8 U.S.C. § 1227(a)(2)(A)(iii)

(“INA”) which rendered deportable any alien convicted of an “aggravated felony” after entering

the United States. Under that provision, an “aggravated felony” included a “crime of violence,”

as defined in 18 U.S.C. § 16(a) and (b). The Supreme Court in Dimaya held that § 16(b), as

incorporated into the INA, suffered from the same flaws as the residual clause in the Armed

Career Criminal Act that was invalidated on vagueness grounds by Johnson v. United States, 135

                                                3
S. Ct. 2551 (2015). Dimaya, 138 S. Ct. at 1216. Here, however, Petitioner was not sentenced

under the INA, and the record provides no support for his argument that Dimaya applies in any

way to this case. (See Docs. 15, 30). As such, Dimaya does not operate to reset the one-year

limitations period here.

       Petitioner also argues that Johnson renders his sentence unconstitutional. The Court

disagrees. In Johnson, the United States Supreme Court struck down the residual clause of the

Armed Career Criminal Act’s definition of a “violent felony” as void for vagueness. However,

in Beckles v. United States, 137 S. Ct. 886 (2017), the Supreme Court held that the United States

Sentencing Guidelines are not subject to a similar vagueness challenge under the Due Process

Clause. Thus, Johnson’s vagueness holding does not apply to the Sentencing Guideline

provision under which Petitioner was sentenced.

       Because Petitioner’s motion is time-barred and Petitioner has not shown that the one-year

limitations period should be reset, Petitioner’s motion is denied. Respondent’s motion to dismiss

is granted.

       Conclusion

       For the foregoing reasons, Petitioner’s Motion to Vacate, Set Aside, or Correct Sentence

under 28 U.S.C. § 2255 (Doc. 33) is DENIED and Respondent’s Motion to Dismiss (Doc. 35)

is GRANTED. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith, and that there is no basis upon which to issue a

certificate of appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).




                                                 4
       IT IS SO ORDERED.

                           /s/ Patricia A. Gaughan
                           PATRICIA A. GAUGHAN
                           United States District Court
Dated: 2/21/19             Chief Judge




                                  5
